DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 01/24/22. Claims 1-12 have been amended, no new claims have been added and no claims have been cancelled. Accordingly, claims 1-11 remain under examination on the merits and    claims 12 and 17-20 remain withdrawn from examination.
 
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN105832691 (herein CN ‘691) in combination with Chourasia et al (Polysaccharides for colon targeted drug delivery (Drug Delivery, 2004)).

CN ‘691 teach polypeptide drug positioning sustained release preparations, in particular to a dulaglutide colon positioning sustained release preparation and a preparation method thereof. The colon positioning sustained release preparation is composed of a tablet core or a core pellet, a sustained release layer, a pH control layer and a flora trigger layer. (Abstract) 
Disclosed is a glycopeptide colon targeting sustained releasing preparation and system thereof. This colon targeting sustained releasing preparation is capable of the purpose of positioning and sustained release medicine, it is possible to increase degree of glycopeptide bioavailability, reduce its toxic and side effects, compared with injection, especially alleviate gastrointestinal stimulate, improve patient's compliance (See Summary). 
CN ‘691 disclose a tablet or capsule core comprising 30～60%, sustained release layer comprising 15～30%, pH control layer comprising 10～30%, a microbial trigger layer comprising 15～40% of the said preparation (See 2nd page, lines 1-10).
The sustained release layer is composed of 40 to 80% of a sustained release material, 5 to 35% of the plasticizer, and 5 to 35% of a porogen.
The said plasticizer may be polyethylene glycol, and the porogen may be a chitosan, sodium alginate, starch, xylose, etc (See 2nd page).
The pH control layer is composed of 30 to 80% of an enteric material, 8 to 30% of an anti-adhesive agent, and 8 to 30% of a plasticizer. The said enteric material may be Eudragit L100, Eudragit S100, Eudragit FS, Eudragit E, acrylic resin II, and acrylic resin III; and the anti-adhesive agent may be talc, magnesium stearate, etc (See 2nd page). 
The microbial trigger layer is composed of 40 to 75% of the flora trigger material, 5 to 25% of the penetrant, 5 to 15% of the anti-adhesive agent, and 5 to 20% of a plasticizer. The microbial triggering material is selected from one or more of chitosan, alginate, pectin, and guar gum; the penetrant is selected from one or more of Eudragit RL30D, Eudragit RS30D; and the said anti-adhesive agent is selected from one or more of medicinal talc, magnesium stearate (See 2nd and 3rd pages).
CN ‘691 discloses Embodiment 2 disclosing a preparation of glycopeptide colon targeting slow release pill comprising:
Capsule core prescription:
Slow release layer prescription:
Ethyl cellulose 22.5g; Tartaric acid 9.4g; Potassium hydrogen phosphate 5.6g
PH control layer prescription:
Eudragit L100 35.0g; Magnesium stearate 9.0g; Methyl hydroxybenzoate 6.0g
Flora trigger layer prescription: 
Pectin, Eudragit RL30D, medicinal talc and triacetin were dissolved in absolute ethanol to prepare an 18% coating solution, and the coating method was the same as the PH control layer coating operation.
It is disclosed that in the pH control coating: EudragitL100, magnesium stearate and methyl hydroxybenzoate are dissolved in dehydrated alcohol, and configured to the coating solution of 30%, (Example 2). 
CN ‘691 discloses that the colon pH is 7.2 (See last page). 

Chourasia et al teach colon targeted drug delivery which has the potential to deliver bioactive agents for the treatment of a variety of colonic diseases and to deliver proteins and peptides to the colon for their systemic absorption. Various strategies, currently available to target the release of drugs to colon, include formation of prodrug, coating of pH-sensitive polymers, use of colon-specific biodegradable polymers, timed released systems, osmotic systems, and pressure controlled drug delivery systems. Polysaccharidases are bacterial enzymes that are available in sufficient quantity to be exploited in colon targeting of drugs. Based on this approach, various polysaccharides have been investigated for colon-specific drug release. These polysaccharides include pectin, guar gum, amylose, inulin, dextran, chitosan, and chondroitin sulphate (See abstract).
Chourasia et al disclose strategies for colon targeted drug delivery which includes: 
Coating with pH-sensitive polymers
Formulation is coated with enteric polymers whose integrity depends on pH and releases drug when 
pH moves toward alkaline range.

See Table 1.
It is disclosed that coating of the drugs with pH-sensitive polymers provides another approach for colon-specific drug delivery. Most commonly used pH-dependent coating polymers are methacrylic acid copolymers, commonly known as Eudragits®, more specifically Eudragit® L and Eudragit® S. These polymers contain ionizable carboxyl groups and hence dosage forms coated with these polymers remain intact in the strongly acidic pH of stomach. But as the pH increases toward alkaline side in small intestine, the coating starts to dissolve and release the drug. The critical factor that influences the performance of these polymers is the pH at which dissolution occurs. Polymers with nonesterified phthalic acid groups dissolve much faster and at a lower pH than those with acrylic or methacrylic acid groups. The presence of plasticizer and the nature of the salt in the dissolution medium also influence the dissolution rate of Eudragit® (See page 130, 1st col).
Chourasia et al also disclose that drug delivery systems targeted to the colon based on the use of polysaccharides offer superiority over other systems. Polysaccharides retain their integrity and prevent the release of drug during its passage through the GIT. But when it comes in contact with colonic fluid it is confronted by the action of microorganisms and consequently entrapped drug is liberated (See page 131, 2nd para, last col).
Regarding pectins, Chourasia et al disclose that pectins are nonstarch linear polysaccharides that is refractory to host gastric and small intestinal enzymes but is almost completely degraded by the colonic bacterial enzymes to produce a series of soluble oligalactorunates (See page 132, 1st col). 
It is also disclosed that “Semde, Amighi, and Moes (1998) assessed the potential of epichlorhydrin crosslinked pectin for colon-specific drug delivery and showed that on increasing the degree of crosslinking the drug release was increased. Further, drug release was increased in presence of enzymes indicating colon targeted behavior of the formulation (See page 134, 1st col, 3rd para).
With regard to chitosan, Chourasia et al disclose “A multiparticulate system of chitosan would be the desired dosage form for colon-specific drug delivery. Lorenzo-Lamosa et al. (1998) investigated a microparticulate system that combined specific biodegradability and a pH-dependent release profile. It consists of chitosan microcores bearing diclofenac sodium entrapped within acrylic microspheres. Chitosan microcores were prepared using spray drying and then microencapsulated into Eudragit® L-100 and Eudragit® S-100 using an oil-in-oil solvent evaporation method. Release of the drug from chitosan multireservoir system was adjusted by changing the chitosan molecular weight or the type of chitosan salt. Furthermore, by coating the chitosan microcores with Eudragit®, perfect pH-dependent release profiles were attained. In addition, it was observed from the IR spectra of the Eudragit coated chitosan microcores that chitosan was ionically crosslinked with the Eudragit which further controlled the release of the drug in the alkaline pH of the small intestine (See page 141, 2nd col, 2nd para).
Regarding cyclodextrins, Chourasia et al disclose that cyclodextrins, especially b-cyclodextrin resist degrading in the GI and small intestine to a large degree but are completely digested in the colon (See page 142, para bridging columns 1 and 2).
A system was prepared by coating calcium alginate beads with Aquacoat® that is a pH-independent polymer followed by 2% w/w coating of Eudragit L-30D. Being enteric polymer, Eudragit® resisted the release of drug in acidic media and drug release was triggered at alkaline pH and controlled by thickness of Aquacoat®. Such a system delivers drug to the distal intestine with minimal initial leak and provides sustained release in the colon (See page 143, 1st col. 3rd para).
Chourasia et al conclude that the most favorable property of these materials is that they are already approved as pharmaceutical excipients. A large number of polysaccharides such as amylose, guar gum, pectin, chitosan, inulin, cyclodextrins, chondroitin sulphate, dextrans, and locust bean gum have been investigated for their use in colon targeted drug delivery systems. The most important fact in the development of polysaccharide derivatives for colon targeted drug delivery is the selection of a suitable biodegradable polysaccharide. As these polysaccharides are usually soluble in water, they must be made water-insoluble by crosslinking or hydrophobic dramatization. Very important is an optimal proportional of the hydrophobic and hydrophilic parts, respectively, and the number of free hydroxy groups in the polymeric molecule (See page 144, 1st col. last para).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Chourasia et al with that of CN ‘691 to arrive at the instant invention with a reasonable expectation of success. 
 One of ordinary skill in the art would have been motivated to do so because CN ‘691 teach that the said dulaglutide colon positioning sustained release preparation can achieve improved bioavailability of polypeptide with lower toxicity and side effects. CN ‘691 states that compared with an injection, the said dulaglutide colon positioning sustained release preparation particularly alleviates the irritation to the gastrointestinal tract and as such a patient's compliance is improved. CN ‘691 teach an oral colon-targeted drug delivery system comprising a flora trigger layer and a pH control layer. It is disclosed that the flora trigger layer comprises pectin, Eudragit® RL30D, talc and triacetin. As taught by Chourasia et al, Eudragit® RL30D is a colon-targeted polymer which degrades at alkaline pH levels. Accordingly, it would have been obvious to one of ordinary skill in the art that the outermost layer of CN ‘691 is a pH-sensitive layer.  
Additionally, in light of the teachings of Chourasia et al, one of ordinary skill in the art would have been motivated to make the pH sensitive layer as the outermost layer because of its benefit in resisting degradation in the GI system and targeting the colon. 
With regard to the limitation of a pH sensitive layer comprising a polymer dissolved under conditions of pH of 7 or higher, CN ‘691 does not expressly disclose the condition for dissolving the polymer, however CN ‘691 discloses that the colon pH is 7.2 and one of ordinary skill in the art would be motivated to prepare a colon-targeted preparation with a pH of about 7.2. 
The other minor modifications would also be obvious to one of ordinary skill in the art.   
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 2, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN105832691 (herein CN ‘691) in combination with Chourasia et al (Polysaccharides for colon targeted drug delivery (Drug Delivery, 2004)) and Mandell et al (US 20130273137).

CN ‘691 and Chourasia et al’s teachings are delineated above and incorporated herein. The references lack a specific disclosure on the polysaccharide being β-cyclodextrin crosslinked with epichlorohydrin or the drug being an imaging agent. These would have been obvious to one of ordinary skill in the art as taught by Mandell et al.  

Mandell et al teach drug delivery coating and systems comprising a multi-layer decomposable film coating composition on a substrate, where the coating composition includes one or more releasable agents in at least one of its layers, and decomposes layer-by-layer to release such agent(s) over time (See abstract).
The said decomposable film for drug release may be a cyclodextrin such as β-cyclodextrin. Examples of polymeric cyclodextrins include polymers of epichlorohydrin-β-cyclodextrin (β-CDEPI), etc. (See [0041] and [0058]-[0062]).
Mandell et al also disclose that the polymer types are crosslinked cyclodextrins. Some of these randomly crosslinked polymers are water soluble; for example, epichlorohydrin-crosslinked.β-cyclodextrin has higher aqueous solubility than β-cyclodextrin (See [0064]).
The disclosure provides compositions and methods that can be applied to coatings for applications in personalized medicine, transdermal delivery, medical devices, nanoparticulate carriers, as well as small molecules for imaging and basic scientific research (See [0137]).
The said compositions are particularly useful for release of one or more therapeutic agents including small molecules (e.g. cytotoxic agents), nucleic acids (e.g., siRNA, RNAi, and microRNA agents), proteins (e.g. antibodies), peptides, lipids, drugs, vaccines, immunological agents, diagnostic agents, including contrast agents, etc., (See [0075]-[0083]).

 It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Mandell et al with that of CN ‘691 and Chourasia et al to arrive at the instant invention with a reasonable expectation of success. 
 One of ordinary skill in the art would have been motivated to follow the teachings of the combined references to make a colon-targeted delivery system as stated above.  The combined references teach that the sustained release layer comprises a polysaccharides such as chitosan, alginate or pectin. Mandell et al teach a coating composition for drugs and devices comprising multi layers wherein the polysaccharide may effectively be β-cyclodextrin and preferably crosslinked epichlorohydrin-crosslinked β-cyclodextrin which has a higher aqueous solubility than β-cyclodextrin. 
Accordingly, one of ordinary skill in the art interested in making a colon-targeted drug delivery system would have been motivated to have incorporated the crosslinked polymer, epichlorohydrin-crosslinked β-cyclodextrin of Mandell et al because of its disclosed advantage in a drug coting layer. 
The other minor modifications would also be obvious to one of ordinary skill in the art.   
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN105832691 (herein CN ‘691) in combination with Chourasia et al (Polysaccharides for colon targeted drug delivery (Drug Delivery, 2004)), Xiao et al (Combination Therapy for Ulcerative Colitis: Orally Targeted Nanoparticles Prevent Mucosal Damage and Relieve Inflammation) and Farokhzad et al (US 20100303723). 

CN ‘691 and Chourasia et al’s teachings are delineated above and incorporated herein. The references teach a targeted colon delivery system comprising particles and polymers including polyethylene glycol, but lack a specific disclosure on the nanoparticles being PLGA-PEG nanoparticles modified by CD-98 antibody. These are disclosed by Xiao et al and Farokhzad et al. 

Xiao et al teach a combination therapy for ulcerative colitis. It is disclosed that combination therapy is an emerging strategy that is under intensive preclinical investigation for the treatment of various diseases. CD98 is highly overexpressed on the surfaces of epithelial cells and macrophages in the colon tissue with ulcerative colitis (UC), which is usually associated with mucosal damage and inflammation. It has been previously proven that CD98 siRNA (siCD98)-induced down-regulation of CD98 in colitis tissue decreased the severity of UC to a certain extent. In an effort to further improve the therapeutic efficacy, the aim is to simultaneously deliver siCD98 in combination with a potent anti-inflammatory agent, curcumin (CUR), using hyaluronic acid (HA)-functionalized polymeric nanoparticles (NPs). The resultant spherical HA-siCD98/CUR-NPs are featured by a desirable particle size (～246 nm). The NPs functionalized with HA are able to guide the co-delivery of drugs to the targeted cells related to UC therapy (colonic epithelial cells and macrophages) (See abstract). 
Xiao et al disclose that CD98 plays a crucial role in controlling homeostatic and innate immune responses in the colon. Thus, the down-regulation of CD98 expression in colonic cells could be a promising therapeutic (See page 2251, 1st column).
Xiao et al disclose that to fabricate HA-siCD98/CUR-loaded NPs, siCD98-loaded NPs were prepared by a double emulsion solvent evaporation technique. PLGA (100 mg) were dissolved in 2 mL of dichloromethane. The mixture with HA was used to fabricate the NPs (See Page 2253, 1st col.).
Xiao et al conclude that treatment with hydrogel encapsulated HA-siCD98/CUR-NPs inhibits the DSS-induced over-expression of the genes encoding CD98 and TNF-α in the colon, and orally administered hydrogel-encapsulated HA-siCD98/CUR-NPs exhibit a better therapeutic effect against UC compared to the single drug-based formulations. 

Farokhzad et al teach drug delivery systems comprising FcRn binding partners (e.g., FcRn binding partner, Fc fragment) associated with a particle or an agent to be delivered. The system includes the use of FcRn binding partners as targeting moieties conjugated to a biodegradable polymer and formation of functionalized particles that can be transported across a cell or cellular layer. Disclosed are antibodies or fragments thereof used as targeting moieties and receptor mediated transport for a controlled drug release system (See abstract and [0004]). 
Farokhzad et al disclose nanoparticle with Fc ligand conjugated to the surface. The copolymer is PLA (hydrophobic block) and PEG (hydrophilic block). Fc is conjugated to PEG. The polymer used may be PLA-PEG or PLGA-PEG (See [0018]-[0019]).
It is disclosed that said polymers may be copolymers comprising lactic acid and glycolic acid units, such as poly(lactic acid-co-glycolic acid) (PLGA); and copolymers of lactide, glycolide, and PEG (e.g., PLGA-PEG copolymers); and derivatives thereof. In certain embodiments, a polymer may be PEG-PLGA (See [0098]-[0100]).
Farokhzad et al teach that biodegradable and biocompatible polymer poly(lactide-co-glycolide) (PLGA)/PLA and polyethylene glycol (PEG) can be used as a model for the block copolymer of poly(ester-ether). In a representative embodiment, the FcRn receptor can be used for dynamic transport targeting using an Fc fragment as the targeting moieties to cancer cells. By using a modified Fc fragment, a polymer of PLGA/PLA-PEG-Fc fragment conjugate is obtained by conjugating the end of PEG and the modified Fc fragment. Any crosslinking agent may be used provided that a) the activity of the compound is retained, and b) binding by the FcRn of the Fc portion of the conjugate is not adversely affected. The polymer conjugate can be useful for imaging and diagnostic applications. Targeted nanoparticles are formed by precipitation of the multi-block polymer in an aqueous environment and subsequently conjugated to the polymeric nanoparticles (See [0225]-[0226]). 
It is stated that the nanoparticle may be formed from PLGA-PEG or PLA-PEG copolymers through self-assembly. The first surface functionality may be the IgG Fc fragment linked to the surface by a peptide that is susceptible to cleavage by MMP-2. The polymer used can either be poly(D,L-lactic acid) (PLA) or poly(D,L-lactic-co-glycolic acid) (PLGA). Poly(ethylene glycol) (PEG) can be conjugated to PLA or PLGA to create diblock copolymers (See [0253]-[0256]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Xiao et al and Farokhzad et al with that of the combined references to arrive at the instant invention with a reasonable expectation of success. 
 One of ordinary skill in the art would have been motivated to follow the teachings of the combined references to make a colon-targeted delivery system as stated above.  The combined references teach that the sustained release layer comprising the active agent is a particle covered by the said layers. Xiao et al teach that CD98 plays a crucial role in colon therapy and an effective preparation is a functionalized polymeric nanoparticles and that a suitable polymer is PLGA. Xiao et al state that the effective and biocompatible formulation provides a promising approach for a therapy of UC. Farokhzad et al disclose biodegradable and biocompatible polymers and co-polymers such as PLGA-PEG and those modified FC fragment nanoparticle. The said nanoparticles are effective in delivering a payload across the endothelial and/or epithelial cell layer of the targeted tissue. It is also disclosed that previous attempts to use targeted drug delivery have been limited by an inability to effectively cross epithelial cell layers. By using FcRn targeted nanoparticles, it may be possible to enhance delivery across cells, layers of cells, and/or tissues, resulting in improved drug distribution and targeting. 
Accordingly, one of ordinary skill in the art interested in practicing the teaching of the references would have been motivated to have incorporated the nanoparticles of PLGA-PEG modified by CD98 as disclosed by Xiao et al and Farokhzad et al because of the disclosed advantages in an improved drug delivery to the target site, colon.  
The other minor modifications would also be obvious to one of ordinary skill in the art.   
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andremont et al (WO 2008059062) in view of CN105832691 (herein CN ‘691). 

Andremont et al teach drug delivery systems that can deliver therapeutic and/or diagnostic agents to the colon. The systems include pectin beads crosslinked with zinc or any divalent cation of interest, which beads are then coated with Eudragit®-type polymers. The drug delivery systems are orally administrable, but can deliver the active agents to the colon. The agents can be used to diagnose, treat, prevent, or investigate a variety of conditions, including infectious diseases, inflammatory diseases, cancers and the like (See abstract). 
Colon-specific delivery is obtained by formulating a prophylactic, therapeutic, and/or diagnostic agent, reaching the colon with specific polymers that degrade in the colon, such as pectin. The pectin is gelled/crosslinked with a cation such as a zinc cation. The formulation, typically in the form of ionically crosslinked pectin beads, is subsequently coated with a specific polymer such as a Eudragit® polymer (See page 5, lines 13-19).
Andremont et al disclose coating the pectin beads with Eudragit® polymers such as FS30D, L30D (also known as L30D-55), NE30D, mixtures thereof. When the Eudragit® coating is dissolved, according to certain parameters such as pH or time, the beads are preferentially degraded by pectinolytic enzymes found in the lower part of the intestinal tract. Degradation of pectin then releases the prophylactic, therapeutic and/or diagnostic agent encapsulated within the bead (See page 5 and 9-11). 
The pectin beads are formed from pectin, zinc ions, and further coating with Eudragit ® polymers and encapsulate one or more active agents (See pages 8-9). Pectin is degraded by enzymes originating from higher plants and various microorganisms (fungi, bacteria, and the like) among which bacteria from the human colonic flora. The enzymes produced by the microflora encompass a mixture of polysaccharidases, glycosidases and esterases (See page 8-9).
Andremont et al disclose that enteric coatings are gastoresistance and release in the colon. Enteric EUDRAGIT® coatings provide protection against drug release in the stomach and enable controlled release in the intestine. The dominant criterion for release is the pH-dependent dissolution of the coating, which takes place in a certain section of the intestine (pH 5 to over 7) rather than in the stomach (pH 1-5). For these applications, anionic EUDRAGIT® grades containing carboxyl groups can be mixed with each other. This makes it possible to finely adjust the dissolution pH, and thus to define the drug release site in the intestine. EUDRAGIT® L and S grades are suitable for enteric coatings. EUDRAGIT® FS 30 D (aqueous dispersion of an anionic copolymer based on methyl acrylate, methyl methacrylate and methacrylic acid) is specifically used for controlled release in the colon. Application benefits of enteric EUDRAGIT® coatings include: pH-dependent drug release protection of actives sensitive to gastric fluid protection of the gastric mucosa from aggressive actives increase in drug effectiveness good storage stability controlled release in the colon/GI targeting (See pages 11-12).
The drug delivery systems, in the form of tablets, gelatin capsules, spheroids and the like, can reach the colon, without being exposed to these variations in pH, by coating them with a pH-dependent polymer, insoluble in acidic pH but soluble in neutral or alkaline pH (See page 50, lines 16-33).
Andremont et al’s disclosure are different from the claimed invention in that Andremont et al does not teach a flora layer comprising a polysaccharide, but teach the active agent combined with the polysaccharide. They are also silent with regard to the polysaccharide being cyclodextrin and plasticizer and talcum being added.  These would have been obvious to one of ordinary skill in the art in view of CN ‘691. 

CN ‘691’s teachings are delineated above and incorporated herein. 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of CN ‘691 with that of Andermont et al to arrive at the instant invention with a reasonable expectation of success. 
 One of ordinary skill in the art would have been motivated to do so because both references teach colon-targeted drug delivery systems. Andermont et al teach oral drug delivery systems for colonic release of active ingredients, comprising an active agent capable of treating disorders of the colon, and a drug delivery system comprising pectin beads, where the pectin is crosslinked and coated with a methacrylic acid-alkyl acrylate copolymer for enteric coatings, such as a Eudragit® polymer, specially Eudragit® FS30D, L30D, etc. CN ‘691 teach a dulaglutide colon positioning sustained release preparation which can achieve improved bioavailability of polypeptide with lower toxicity and side effects. The said oral colon-targeted drug delivery system comprises an active compound, a flora trigger layer and a pH control layer. It is disclosed that the flora trigger layer comprises a flora trigger material including pectin, chitosan, alginate, etc, and penetrant including Eudragit® RL30D, talc and triacetin. As taught by Andermont et al, Eudragit® RL30D is a colon-targeted polymer which degrades at alkaline pH levels. Thus, one of ordinary skill in the art would have been motivated to include the polysaccharide in a layering format on the active agent a taught by CN’691 in the formulations of Andermont et al. with a reasonable expectation of success as the benefits and characteristics of both polysaccharides and methacylic acid methacrylate polymers are disclosed in relation to degradation in different pH levels of the GI system. Accordingly, it would have been obvious to one of ordinary skill in the art that the polysaccharide can either hinder the dissolution of the active agent when combined with it as taught by Andermonte et al or be cover the active agent and protect it from the gastric acid pH. 
The other minor modifications would also be obvious to one of ordinary skill in the art.   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerner et al (6,231,888). 
Lerner et al disclose a local delivery of non steroidal anti inflammatory drugs (NSAIDs) to the colon as a treatment for colonic polyps (See Title).
Lerner et al disclose formulations including, matrix-drug tablets, especially tablets prepared by compression (compressed tablets); matrix-drug pellets, either free or packed in gelatin capsules, or any other means allowing oral administration; matrix-drug nanoparticles, either free or packed in gelatin capsules or any other means allowing oral administration; and multi-layered tablets which comprise cored drug, coated with biodegradable polymers. The tablet or capsule can be coated with an enteric coating.
The tablets further contain magnesium stearate and may be coated with a standard enteric coating based on Eudragit L.
The delivery system is further coated with a standard enteric coating of Eudragit L. The oral administration of such compositions results in the sulindac being delivered to the colon where it is preferentially metabolized to sulindac sulfide, a more active metabolite with considerable COX-2 activity.
 It is also disclosed that the matrix may be used in microparticles that contain the drug enclosed with them. The microparticles may have a permeable water insoluble matrix selected from proteinaceous materials, polysaccharides, such as pectin, and mixtures thereof.
Response to Arguments
Applicant's arguments filed 06/01/22 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant’s main argument is that CN ‘691 does not teach the added limitation of “wherein the pH-sensitive layer is the outermost layer of the oral colon -targeted delivery system” (See Remarks, pages 6-7). 
The argument is not persuasive. The examined claim 1 recites a colon-targeted delivery system comprising a bacterial flora sensitive layer containing polysaccharides covering active ingredients and a pH-sensitive layer containing a polymer and covering the exterior of the bacterial flora sensitive layer, wherein the pH-sensitive layer is the outermost layer of the oral colon-targeted system. Thus, the claims are drawn to one or more active ingredient covered by a layer of polysaccharide covered by a layer of a polymer composition. CN’691 teach a core comprising an active ingredient, a sustained layer which comprises a polysaccharide and a pH control layer comprising a polymer. The flora trigger layer of CN’691, even if interpreted as being the outermost layer, comprises Eudragit® L or RL30D, the plasticizer and talc, which meets the outermost layer as claimed. In other words, regardless of what the layer is called, the outermost layer of CN ‘691 is the same as the outermost layer of the claimed delivery system. Additionally, CN ‘691 teach that the flora triggered layer has the same operation as the  pH control layer. Also, the contents of both layers overlap for most part. 
Additionally, as the newly cited references, Chourasia et al and Andermont et al teach, it would have been obvious to one of ordinary skill in the art to select the pH sensitive layer as the outermost layer in this delivery system for the disclosed advantages.  

Claims 1-11 remain rejected. Claims 12 and 17-20 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616